There was a marriage settlement between Root and his wife, (who is now the wife of Borst and one of the plaintiffs,) the main object of which seems to have been, to secure to her separate use the property she expected from her father's estate. It does not appear that her trustee ever held any thing under the marriage settlement as her separate property, excepting from $700 to $900 which was paid over to and spent by her. The notes and securities mentioned in the receipt given by the defendants on the 30th of October, 1838, belonged until that time to her husband Root. They were put into the hands of the defendants by him, some time before the receipt was given, and were in their hands at that time. Mrs. Root had never had them in her possession nor under her control. It does not appear that Root was indebted to his wife or that he was under any obligation in equity or otherwise to convey this property to her, or to settle it upon her. The securities were passed to the trustee under the marriage settlement. That *Page 292 
instrument did not contemplate any gift or settlement by the husband of any personal property upon his wife. On the contrary, she thereby renounced all claim to any distributive share in his personal estate at his decease, if she should survive him.
The claim of the plaintiffs rests solely, therefore, upon the receipt, by which they say the defendants received the notes from Mrs. Root, to be accounted for to her or her order when collected. And unless this receipt transferred the notes to her separate use and made them her separate property, the plaintiffs must fail.
It does not appear whether the receipt was taken by the wife to herself by and with her husband's assent, or not. If it was her act alone, without authority from her husband, his right to the property, clearly, could not be affected by it. But assuming that it was so made by his authority, it was not a valid transfer of the property to the wife. It did not purport to be a transfer by the husband, nor to give the property to the separate use of the wife. Nor was it an acknowledgment by the defendants that it belonged to the wife as her separate property. The receipt was given on the 28th of October, 1838, a few days before Root the husband set out to go to Havana; and my construction of the transaction is, that the receipt was drawn to the wife with the assent of the husband, to enable her to receive the avails of the notes for her subsistence, and for safe-keeping during his absence; a mere authority to the defendants to pay the husband's money to the wife, without which, if paid over to her while her husband was abroad, the defendants would have been liable to pay it a second time to him or his representatives.
The receipt cannot operate to estop the defendants from denying that the notes were separate property of the wife, because the receipt does not in terms declare that they were so. The defendants say they received them from the wife: and this may be true although they belonged to the husband; and their promise to account to the wife is, in effect, a promise to account to the husband, unless it be in relation to the separate property of the wife, which these notes were not.
So far as regards the ownership of the notes, as between the husband and wife, the receipt is equivocal; or if it should be *Page 293 
regarded as prima facie evidence, it is open to explanation by parol, and the explanation shows beyond a doubt that the notes for which it was given were the property of Root the husband, and not of his wife. In this respect there is no resemblance between this case and that of a bond given to the wife or to the husband and wife jointly. There is no color for saying that the money in question was given to the wife in lieu of the capital put into the concern of C.N. Mills  Co. of New Orleans. For the $8000 in money and property put into that concern, the firm gave their note payable to Mrs. Root or order, which went into her hands, the greater part of which has since been collected by the plaintiff Borst.
The decision of the referees in favor of the plaintiffs was a conclusion of law upon the facts stated in their report; and I think it erroneous, as was also the judgment of the supreme court confirming the report.
HARRIS, J. was also for reversing the judgment.
TAYLOR, J. not having heard the argument, gave no opinion.
Judgment affirmed.